Citation Nr: 0025057	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-11 684	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.  

2.  Whether the claim of entitlement to service connection 
for bilateral defective hearing is well-grounded.  

3.  Whether the claim of entitlement to service connection 
for tinnitus is well-grounded.  

4.  Entitlement to service connection for bilateral defective 
hearing.

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from February 1948 to December 
1951.  In a February 1991 decision, the Board of Veterans' 
Appeals (Board) denied service connection for bilateral 
defective hearing.  In a June 1998 rating decision, the RO 
concluded that new and material evidence had not been 
submitted to reopen the claim for service connection for 
bilateral defective hearing.  A timely notice of disagreement 
as to this rating action is considered to be of record (the 
May 1999 VA Form 9), and, as such, the appeal is deemed to 
arise in part from this rating decision.  This appeal also 
arises in part from a March 1999 rating decision which, in 
effect, found that new and material evidence had been 
submitted to reopen the claim for service connection for 
bilateral defective hearing, and denied the claim on the 
merits.  Additionally, the February 1999 and March 1999 
rating decisions denied service connection for tinnitus.  The 
claim of service connection for bilateral defective hearing 
and the claim of service connection for tinnitus are 
addressed in a remand following this decision.  


FINDINGS OF FACT

1. In February 1991, the Board denied service connection for 
bilateral defective hearing, finding, in pertinent part, that 
the veteran's post-service bilateral defective hearing was 
not present during service, or for many years thereafter.  

2.  Additional evidence submitted since February 1991 shows 
that the veteran currently has bilateral defective hearing, 
the evidence relates the cause of that disorder to noise 
exposure in service, and the evidence is of such significance 
that it must be considered to fairly decide the merits of the 
case.  

3.  The claim of service connection for bilateral defective 
hearing is plausible.  

4.  The claim of service connection for tinnitus is 
plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied service 
connection for bilateral defective hearing in February 1991 
is new and material, and the claim of service connection for 
bilateral defective hearing is reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The claim of service connection for bilateral defective 
hearing is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Sup. 2000).  

3.  The claim of service connection for tinnitus is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record in February 1991, when the Board 
denied service connection for bilateral defective hearing, 
included the veteran's DD Form 214 ("Report of Separation 
from the Armed Forces of the United States"), which showed 
that he was assigned to a tank unit, that he served in Korea, 
and that he was awarded the Combat Infantryman Badge.  

The veteran's service medical records do not contain a report 
of complaint, diagnosis, or treatment for bilateral defective 
hearing or tinnitus.  His hearing acuity was normal on the 
service separation examination in December 1951.  

In October 1989, the veteran filed a claim of service 
connection for bilateral defective hearing.  He contended 
that he was exposed to noise in service while assigned to a 
tank company.  The veteran also submitted a report of an 
audiological evaluation performed in October 1989, at Seneca 
Army Depot, in Romulus, New York (Seneca), where he was a 
civilian employee of the Department of Defense.  The examiner 
noted cerumen in the veteran's right ear, and indicated that 
he had been exposed to computer noise for 28 years.  The 
veteran gave a history of noise exposure during service as a 
tank crewman.  On clinical evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
20
60
85
LEFT
15
10
30
60
80

In a July 1990 rating decision, the RO denied service 
connection for bilateral defective hearing, noting that the 
veteran's service medical records did not show a hearing 
disorder, and the evidence did not indicate continuity of 
defective hearing symptomatology from service to the October 
1989 audiological examination.  In a February 1991 decision, 
the Board affirmed the denial of service connection for 
bilateral defective hearing, concluding that the defective 
hearing demonstrated on examination in October 1989 was too 
remote from the veteran's service to be attributable to his 
service.  

Evidence submitted since February 1991 includes a written 
statement from the veteran, dated in January 1998, and 
requesting that the claim of service connection for bilateral 
defective hearing be reopened.  Along with the written 
statement, a report of an audiological evaluation of the 
veteran performed at Seneca, in January 1992, was associated 
with the claims folder.  On clinical evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
55
80
LEFT
25
5
30
65
80

A roster of enlisted personnel of the Ninth Infantry Heavy 
Tank Company was associated with the claims folder in January 
1998.  The veteran's name appears on the roster.  A statement 
from [redacted], dated in December 1997, was added to 
the claims folder in January 1998.  Mr. [redacted] explained 
that he served as commander of the veteran's tank company in 
1951.  He indicated that the veteran was initially assigned 
to the unit as a company clerk.  He subsequently became a 
tank crewman, and participated in a prolonged period of heavy 
tank firing.  Mr. [redacted] noted that the tanks in which he 
and the veteran served fired high velocity guns with 
significant concussion effects.  Additionally, tank 
crewmembers were inside a steel turret, which seemed to 
magnify the effects of the blasts.  Mr. [redacted] said he could 
not recall efforts made to ensure that crewmen covered their 
ears when the tanks fired.  A December 1997 letter from [redacted] 
[redacted] was added to the claims folder in January 1998.  Mr. 
[redacted] stated that he served as a tank crew commander, and he 
said that the veteran served on his tank crew in 1951.  Mr. 
[redacted] indicated that all members of the tank crew he 
commanded were subjected to intense noise levels each time 
the tank's high velocity cannon was fired, and the sound was 
especially intense in the tank turret as it bounced back from 
the turret walls.  

In May 1998, the veteran asserted a claim of service 
connection for tinnitus.  In July 1998, he submitted a June 
1998 letter and a June 1998 report of audiological evaluation 
by audiologist Pamela J. Metting, M.A., of the Finger Lakes 
Hearing Center, Inc.  The report of audiological evaluation 
contained the veteran's complaint of a hearing loss and 
tinnitus of over thirty years' duration.  He stated that his 
hearing loss and tinnitus began when he was in service, and 
was exposed to noise from tank shells.  Ms. Metting noted 
that the veteran had undergone hearing acuity evaluations at 
Seneca in both 1989 and 1992, and the evaluations showed 
bilateral high frequency hearing loss.  The veteran 
complained of difficulty hearing in groups and difficulty 
with noise.  He indicated that his tinnitus is constant, and 
is more noticeable at night when he is quiet.  He also 
reported that he had malaria in service, and was treated with 
some form of quinine medication.  Ms. Metting noted that some 
quinine drugs are toxic for hearing loss, but she indicated 
that the veteran could not recall which quinine drugs he 
took.  On clinical evaluation, his ear canals were free of 
cerumen and clear bilaterally.  His hearing was within normal 
limits bilaterally, with moderate to severe high frequency 
hearing loss at 3,000 Hertz and above in the right ear, and 
moderate to severe neurosensory hearing loss at 2,000 Hertz 
and above on the left.  There was normal tympanic membrane 
mobility in the left ear, but a seal could not be obtained in 
the right ear for tympanometry testing.  Ms. Metting opined 
that the veteran's hearing loss appeared to be typical of 
noise-induced hearing loss and is probably due to his 
exposure to the noise of artillery shells during the Korean 
War.  Ms. Metting stated that she considered the veteran's 
hearing loss typical of noise-induced hearing loss because it 
was ascending at 8,000 Hertz.  Ms. Metting added that the 
veteran had not experienced a significant change in his 
hearing acuity since 1989, and she believed that this would 
support a conclusion that his hearing loss was due to noise 
exposure many years ago.  In a June 1998 letter, Ms. Metting 
repeated her opinion that the veteran's hearing loss appeared 
to be due to his exposure to noise in service.  

A photocopy of a portion of a statement from the veteran's 
wife was added to the claims folder in May 1999.  The 
veteran's wife indicated that she had known him for 37 years.  
During this time, she has almost constantly had to ask him to 
turn down the volume on the television and radio.  He asks 
her what she has said to him so frequently that she has found 
herself ignoring him.  The veteran's wife indicated that she 
is a retired registered nurse, and that she has long believed 
that the veteran had a hearing problem.  In a May 1999 
statement, the veteran's daughter asserted that she is 32 
years old, and that her father has had hearing problems for 
as long as she could remember.  If he is not looking at a 
person, one must practically scream to get his attention.  
She has observed that he does not hear certain sounds, such 
as an automobile's turn signal.  

In a statement submitted in May 1999, the veteran noted that 
he was assigned to occupation duty in Japan in 1950, when the 
Korean War began.  He requested a transfer to a line unit in 
a combat zone, and was assigned to the 9th Infantry Regiment 
in Korea.  He served as a company clerk for about one month, 
and then he was assigned as a tank crewman on an M-4 tank.  
He recalled that, on many occasions, the tank hatch was open 
when the main gun was fired.  Additionally, a 50-caliber 
heavy machine gun would be fired directly over his head 
whenever a target of opportunity was engaged.  The veteran 
explained that his position was on the left side of the tank, 
manning the 30-caliber light machine gun.  He asserted that 
there is no way to avoid exposure to concussions resulting 
when the tank's main gun or its 50-caliber machine gun fired.  
Even with earplugs, there was still a concussion, and the 
veteran contended that he and his fellow tank soldiers did 
not wear earplugs.  Their ears would be ringing for hours 
after an engagement in which the tank took part.  The veteran 
asserted that this noise exposure caused his current 
tinnitus.  He further indicated that Ms. Metting asked 
whether he had ever used quinine, and he replied that he had 
been issued quinine or a quinine-type pill for malaria.  The 
veteran is currently service-connected for malaria, and he 
stated that the audiologist told him that quinine use has 
been linked to hearing loss.  

Analysis

Whether New and Material Evidence Has Been
Submitted to Reopen the Claim of Service
Connection for Bilateral Defective Hearing

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

The February 1991 Board decision denying service connection 
for bilateral defective hearing is final, and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7104.  
To reopen the claim of service connection for bilateral 
defective hearing, the veteran must present or secure new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that the United 
States Court of Appeals for Veterans Claims (Veterans Claims 
Court) impermissibly ignored the definition of "material 
evidence" adopted by VA in 38 C.F.R. § 3.156 and without 
sufficient justification or explanation, rewrote the 
regulation to require, with respect to newly submitted 
evidence, that, "[T]here must be a reasonable possibility 
that new evidence, when viewed in the context of all the 
evidence both old and new, would change the outcome".  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1999).  The Federal 
Circuit Court held that the Colvin test for materiality of 
evidence was invalid because it was more restrictive than 
38 C.F.R. § 3.156.  

The Board notes that, in the June 1998 RO rating decision, 
which concluded that new and material evidence had not been 
submitted to reopen the claim of service connection for 
bilateral defective hearing, the RO explicitly referred to 
and relied upon, the standard for determining materiality 
which was invalidated by the Federal Circuit Court in Hodge.  
Therefore, the RO's use of the invalidated test was error.  

Additionally, in the March 1999 rating decision from which 
this appeal, in part, arises, the RO, in effect, concluded 
that new and material evidence had been submitted to reopen 
the claim of service connection for bilateral defective 
hearing, but having re-characterized the issue as a claim for 
service connection for bilateral defective hearing, the RO 
denied the claim on the merits.  

The evidence added to the record since February 1991 includes 
the June 1998 letter and June 1998 report of audiological 
evaluation of the veteran by Ms. Metting, a private 
audiologist.  This evidence is neither duplicative nor 
cumulative of evidence of record at the time of the Board's 
decision in February 1991, and is, therefore, new.  
Additionally, the evidence includes a medical opinion from 
Ms. Metting which directly relates the veteran's current 
bilateral defective hearing to service.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim and is, therefore, material.  
As new and material evidence has been submitted to reopen the 
claim of service connection for bilateral defective hearing, 
the claim is reopened.  


Whether the Claim of Service Connection
For Bilateral Defective Hearing is Well-Grounded

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); 38 U.S.C.A. § 5107(a).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

With regard to the reopened claim of service connection for 
bilateral defective hearing, a private audiologist has 
diagnosed bilateral defective hearing.  Therefore, the first 
element of Caluza is present.  The veteran is competent to 
state that he experienced symptoms of hearing loss in 
service, thus satisfying the second requirement of Caluza.  
And, the private audiologist's opinion directly relating the 
veteran's current bilateral defective hearing to service 
fulfills the nexus requirement of Caluza.  Accordingly, the 
Board concludes that the claim of service connection for 
bilateral defective hearing is well-grounded, and to this 
extent, the claim should be granted.  

Whether the Claim of Service Connection for
Tinnitus is Well-Grounded

With regard to the claim of service connection for tinnitus, 
Ms. Metting has indicated that the veteran currently has 
tinnitus, and the first element of Caluza is satisfied.  It 
is undisputed that the veteran engaged in combat with the 
enemy and that he was exposed to noise in service.  He is 
competent to state that he experienced symptoms of tinnitus 
in service.  Therefore, the second requirement of Caluza is 
met.  As for the nexus requirement, the private audiologist 
has directly related the veteran's hearing disorder to 
service, and there is no basis in the record to disassociate 
the veteran's tinnitus, which he contends is the result of 
noise exposure in service, from his bilateral defective 
hearing, which has been related to noise exposure in service 
by an audiologist.  Accordingly, the Board concludes that the 
requirements of Caluza are met with regard to the claim of 
service connection for tinnitus.  The claim is plausible and 
well-grounded, and to this extent, the claim should be 
granted.  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for bilateral defective hearing, 
and the claim is reopened.  

The claim of service connection for bilateral defective 
hearing is well-grounded, and to that extent, the appeal as 
to this issue is granted.  

The claim of service connection for tinnitus is well-
grounded, and to that extent, the appeal as to this issue is 
granted.  



REMAND

Where, as here, a claimant has submitted well-grounded 
claims, VA has a duty to assist him in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Veterans Claims 
Court has held that the duty to assist claimants in obtaining 
and developing available facts and evidence to support well-
grounded claims includes obtaining adequate VA examinations.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

With regard to the claim of service connection for bilateral 
defective hearing, hearing loss disability is defined in 
38 C.F.R. § 3.385, which states:  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

Although the evidence of record in this case includes an 
audiologist's diagnosis of bilateral defective hearing, along 
with audiometric findings indicating that the veteran has a 
bilateral defective hearing loss by VA standards (as defined 
in 38 C.F.R. § 3.385), for purposes of a decision on the 
merits, the veteran must be accorded a VA medical examination 
to evaluate his bilateral defective hearing.  Additionally, 
he has not been accorded a VA medical examination to 
determine the etiology of his tinnitus.  

Given that the claim of service connection for bilateral 
defective hearing and the claim of service connection for 
tinnitus are both well-grounded, given that the duty to 
assist applies to both claims, and given that the veteran has 
not been accorded a VA medical examination to evaluate his 
bilateral defective hearing and tinnitus, the Board concludes 
that the claim of service connection for bilateral defective 
hearing and the claim of service connection for tinnitus must 
be remanded.  

Accordingly, the claim of service connection for bilateral 
defective hearing, and the claim of service connection for 
tinnitus are REMANDED for the following:

1.  The veteran should be accorded a VA 
audiological examination to verify the 
existence of bilateral defective hearing 
by the standards set forth in 38 C.F.R. 
§ 3.385.  All appropriate audiometric and 
speech recognition values should be 
reported in detail.  The examiner must 
review the claims folder and a copy of 
this remand in connection with the 
audiological evaluation and state in the 
evaluation report that the review has 
been accomplished.  

2.  If the veteran is found on VA 
audiological examination to have 
bilateral defective hearing by VA 
standards (as set forth in 38 C.F.R. 
§ 3.385), he should be accorded a VA 
examination by an otolaryngologist to 
determine the etiology of his bilateral 
defective hearing.  All clinical findings 
should be reported in detail.  The 
examiner must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The examining 
physician must furnish an opinion for the 
record as to whether it is at least as 
likely as not the veteran's bilateral 
defective hearing had its onset in 
service, or within the post-service year 
or is otherwise related to noise exposure 
in service.  

3.  Irrespective of whether the veteran 
is found to have bilateral defective 
hearing by the standards set forth in 
38 C.F.R. § 3.385, he should be accorded 
a VA examination by a physician skilled 
in evaluation of ear disorders and 
hearing loss disability to determine the 
etiology of his tinnitus.  All clinical 
findings should be reported in detail.  
The examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  The 
examining physician must furnish an 
opinion as to whether it is at least as 
likely as not that tinnitus had its onset 
in service or is otherwise related to 
noise exposure in service.  

4.  The RO should then review the claim 
of service connection for bilateral 
defective hearing and the claim of 
service connection for tinnitus to 
determine whether the claims may be 
granted.  If either claim remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and given a reasonable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

 remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



